TRIAL COURT OFFICIAL'S
           REQUEST          FOR EXTENSION OF TIME TO FILE RECORD
                                                                                                FILED IN
                                                                                         12th COURT OF APPEALS
                                                                                              TYLER, TEXAS
Court of Appeals No. (If known):       12 -   15        -   00227             -   cv
                                                                                         10/1/2015 9:52:26 PM
                                                                                                PAM ESTES
Trial Court Style: ABSH, LLC vs. C. AUBREY SMITH,et al                                            Clerk


Trial Court & County: 114TH District Court, Smith County, Texas             Trial Court No.: 15-1584-15

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due: 9-21-15

Anticipated Number of Pages of Record: 100

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


o       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either             pay
the required fee or to make arrangements to pay the fee for preparing the record.
o XX
          my duties listed below preclude working on this record:
       Although I have diligently pursued completion of this Statement of Facts, other court duties have precluded
  same. I've been involved in a week long trial with some late evenings. I feel certain I can complete this task with a 10 day extens
o         Other. (Explain.): A


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by October 11st, 2015
                                                                                                         , and I
hereby request an additional 10                 days within which to prepare it. TEX . R. APP. P. 37.3.


In compliance with TEX . R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.

October 1st, 2015
                                                             // Beverly E. Dixon, CSR 1627
Date                                                        Signature

214-289-5318
Office Phone Number                                Printed Name Beverly E. Dixon

___________________________________
 tellmelies@suddenlink.net
E-mail Address (if available)                               Official Title Deputy Official Court Reporter
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
T EXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):




Name: Wilson, Robertson & Cornelius, PC                      Name: Vance E. Hendrix

Address:                                                     Address:




Phone no.:                                                   Phone no.: BY FAX: 903 705 7775

Attorney for: Defendants                                     Attorney for: Plaintiffs

by email address: mmilam@wilsonlawfirm.com



Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):

Name:                                                        Name:

Address:                                                     Address:




Phone no.:                                                   Phone no.:

Attorney for: Defendants                                     Attorney for:



Additional                               information,                                   if                     any: